DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/15/2022 has been entered. Applicant has amended claims 1, 9, 36, and 38. Applicant has cancelled claim 8. No new claims are added. Claims 5, 6, 10, 11, 15, 16, 18, 20, 26-27, 29, 30, and 33-35 remain cancelled. Claims 1-4,7,9,12-14,17,19,21-25,28,31-32 and 36-40 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 04/15/2022, with respect to the rejection(s) of claim(s) 1, 36, and 38 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1, 36, and 38.
	Regarding the single mode input waveguide…
	The examiner notes that Montoya does teach of a single mode waveguide (712; [0159]-As illustrated in the cross-sectional view of the photonic lantern portion, the lantern includes the single-mode fibers 712). 
	Regarding the single mode polarization maintaining input waveguide…
	Dogariu (US2005/0190372) teaches the amended limitation seen in claims 1, 36, and 38. Paragraph [0087] of Dogariu states that “Optical fibers or optical fiber cable which may used in the present invention include … polarization maintaining single mode fibers” in order to “propagate and collect a single transverse spatial mode optical light which can be focused to its minimum spot size for a desired application and to provide for a better signal to noise” (see more detail in further 103 rejection below).
	Regarding the bending of the waveguide apparatus…
	Applicant argues that Montoya fails to address the issue of bending of the waveguide apparatus.
	The examiner respectfully disagrees. Claim 13 recites “… further comprising a support configured to eliminate or reduce bending of the guided-wave transition in response to bending of the waveguide apparatus”. Montoya does show the support as seen by the tapered shape of the cladding in Fig 9. Because the fibers inside of the photonic lantern are surrounded by the cladding, any bending that would result from the bending of the waveguide apparatus would be reduced because the fibers are surrounded by the cladding.
	 Claim 14 recites a bending limitation in option a, but “and/or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C). The examiner notes that Montoya teaches option b in paragraph [0169] “sending in a single fiber 868 to the input to the photonic lantern 752 results in three orthogonal beams 870 with different modes on the output side”. Therefore, Montoya does teach the bending limitation seen in claim 13.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a resource” in claim 2 and claim 32
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure below as described in the Applicant’s specification as performing the claimed function, and equivalents thereof.
 “personal computer (PC) or laptop, or any computing system” (Page 17, lines 25-27)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12 -14, 21, 25, 36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and U.S. Publication No. 2021/0018744 to Rigneault et al. (hereinafter “Rigneault”) and U.S. Publication No. 2005/0190372 to Dogariu.
Regarding claim 1, Montoya discloses a system comprising: 
a waveguide apparatus (Fig. 9A) comprising a plurality of input waveguides (Fig. 9A- single-mode optical fiber 712), a multimode waveguide (Fig. 9A- multimode fiber portion 714), and a guided-wave transition coupling the plurality of input waveguides to the multimode waveguide (Fig. 9A- photonic lantern 752), wherein each of the input waveguides is a single mode waveguide (Fig. 9A - single-mode optical fiber 712); 
at least one light source (Fig. 9A-seed laser 976) configured to excite in turn each of a plurality of the input waveguides, or each of a plurality of combinations of the input waveguides, or individually each of the input waveguides (Fig 9A; The Examiner notes that Montoya teach exciting individually each of the input waveguides) and although the embodiment of Fig. 9A Montoya does not expressly teach thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus, the embodiment of Fig. 8E of Montoya does teach thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus ([0169] - Similarly, on the left side of FIG. 8E, sending in a single fiber 868 to the input to the photonic lantern 752 results in three orthogonal beams 870 with different modes on the output side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Montoya to include the different light patterns orthogonal to each other, as seen in the teachings above of the embodiment of Fig. 8e of Montoya. It would have been advantageous to make the combination to estimate the impact of various errors on combining efficiency ([0170] of Montoya).
Montoya does not expressly teach
wherein a length of the multimode waveguide is much shorter than a length of the waveguide apparatus, and
wherein each of the input waveguides is polarization maintaining;
wherein the waveguide apparatus is configured to direct each of the plurality of different light patterns to a target region; and 
at least one detector configured to detect light transmitted, reflected or emitted from the target region in response to each of the different light patterns, and to output signals representing the detected light.
However, in the same field of endeavor of biomedical imaging, Cizmar teaches in Fig. 4 of a system comprising: 
	a waveguide apparatus (Fig. 4) comprising a plurality of input waveguides (Fig. 5a – input field), a multimode waveguide (Fig. 4 – MF), 
	at least one light source (Fig. 4 – laser), thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus (Fig. 5), 
	wherein the waveguide apparatus is configured to direct light patterns to a target region (Fig. 4 - sample); and 
	at least one detector configured to detect light transmitted, reflected or emitted from the target region in response to each of the different light patterns, and to output signals representing the detected light (Fig. 4- CCD).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Montoya to include the waveguide directing light patterns to a target region and a detector, as seen in the teachings above of Cizmar. It would have been advantageous to make the combination in order to implement an image guiding system based on light propagation (page 7 of Cizmar).
Additionally, in the same field of endeavor of biomedical imaging, Rigneault teaches in Fig. 3D of an analogous system comprising:
	 waveguide apparatus (Fig. 3D) comprising a plurality of input waveguides (Fig. 3D- single-mode fibre bundle 40), a multimode waveguide (Fig. 3D- multimode fibre section 50), and a guided-wave transition coupling the plurality of input waveguides to the multimode waveguide (Fig. 3D- common cladding 53), wherein a length of the multimode waveguide is much shorter than a length of the waveguide apparatus ([0072]- Conversely, the multimode optical fibre section is advantageously selected as short as possible and has for example a length of between 0.1 mm and 20 mm, advantageously of between 0.1 mm and 10 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Montoya, as modified by Cizmar, to have a length of the multimode waveguide much shorter than a length of the waveguide apparatus, as taught by Rigneault. It would have been advantageous to make the combination in order to be ultra-rigid and long enough to enable jamming of the higher diffraction orders at the output of the single-mode optical fibre bundle ([0022] of Rigneault).
Additionally, Dogariu teaches of a waveguide apparatus wherein each of the input waveguides is a single mode waveguide, and wherein each of the input waveguides is polarization maintaining (see [0087] -Optical fibers or optical fiber cable which may used in the present invention include … polarization maintaining single mode fibers…. [0075]- the sensor of the present invention may be configured in a housing as illustrated in FIG. 25 and FIG. 26 for use as an endoscope, catheter, or as a borescope to characterize materials residing on exposed and open surfaces and on closed surfaces such as but not limited to conduits, cavities, and bores in various biological and industrial applications).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Montoya, as modified by Cizmar and Rigneault to incorporate a single mode polarization maintaining waveguide, as taught by Dogariu.  It would have been advantageous to make the combination in order to propagate and collect a single transverse spatial mode optical light which can be focused to its minimum spot size (the diffraction limit) for a desired application and to provide for a better signal to noise ratio ([0087] of Dogariu).
The modified system of Montoya in view of Cizmar and Rigneault and Dogariu will hereinafter be referred to as modified Montoya. 
Regarding claim 2, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but neither Montoya nor Rigneault nor Dogariu expressly teach further comprising a resource configured to process the signals from the at least one detector to obtain an image of the target region.
However, in the same field of endeavor of biomedical imaging, Cizmar teaches of an analogues system including a resource configured to process the signals from the at least one detector to obtain an image of the target region (page 4 - controlling computer).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include a processing resource, as seen in the teachings above of Cizmar. It would have been advantageous to make the combination in order to implement an image guiding system based on light propagation (page 7 of Cizmar).
Regarding claim 3, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and Montoya further discloses wherein the waveguide apparatus comprises an optical fibre apparatus (Fig. 9A - active fiber 715); each of the input waveguides comprises a respective core of a multi-core section of the optical fibre apparatus (Fig. 9D); and wherein the multimode waveguide comprises a multimode section of the optical fibre apparatus (Fig. 9E).  
Regarding claim 4, modified Montoya teaches the claimed invention as discussed above concerning claim 3, and Montoya further discloses wherein at least one of: 
a) the guided-wave transition comprises a substantially continuous transition from the cores of the multi-core section of the optical fibre apparatus to the multimode section of the optical fibre apparatus (the examiner deems (a) as an optional limitation due to the recitation of “at least one of” and therefore not required by the system of Montoya; The Examiner notes that Montoya teaches b); 
b) the guided-wave transition comprises a photonic lantern transition (Fig. 9A- photonic lantern 752; The Examiner notes that Montoya teaches b); or 
c) the multi-core section and multimode section are formed from the same optical fibre (the examiner deems (c) as an optional limitation due to the recitation of “at least one of” and therefore not required by the system of Montoya; The Examiner notes that Montoya teaches b).  
Regarding claim 7, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but neither Montoya nor Rigneault nor Dogariu expressly teach wherein the system comprises or forms part of an endoscopic imaging apparatus.  
However, in the same field of endeavor of biomedical imaging, Cizmar teaches of an analogous system wherein the system comprises or forms part of an endoscopic imaging apparatus (page 7 - The spectrum of applications is very broad, with particular importance for fibre-based ‘lensless’ microscopes and minimally invasive rigid endoscopes),  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Montoya to comprise or form part of an endoscopic imaging apparatus, as taught by Cizmar. It would have been advantageous to make the combination in order to implement an image guiding system based on light propagation (page 7 of Cizmar).
Regarding claim 12, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and Montoya further discloses configured such that light propagating in any one of the input waveguides is substantially not coupled to any other one of the input waveguides (Fig. 9A- splitter 978).  
Regarding claim 13, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and Montoya further discloses further comprising a support configured to eliminate or reduce bending of the guided- wave transition in response to bending of the waveguide apparatus (See Examiner’s annotated Fig. 9A below).  

    PNG
    media_image1.png
    439
    584
    media_image1.png
    Greyscale


Regarding claim 14, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and although the embodiment of Fig. 9A of Montoya does not expressly teach wherein at least one of: 
a) each of the different light patterns formed when a single core of a multicore section of the waveguide apparatus is substantially insensitive to bending of the waveguide apparatus, or 
c) the different light patterns are such that all of the target region is illuminated by the light patterns,
 the embodiment of Fig. 8e of Montoya does teach b) at least some of the different light patterns are substantially orthogonal to each other in electromagnetic field ([0169]- sending in a single fiber 868 to the input to the photonic lantern 752 results in three orthogonal beams 870 with different modes on the output side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include the different light patterns orthogonal to each other, as seen in the teachings above of the embodiment of Fig. 8e of Montoya.  It would have been advantageous to make the combination to estimate the impact of various errors on combining efficiency ([0170] of Montoya).
Regarding claim 21, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and although the embodiment of Fig. 9A of Montoya does not expressly teach wherein the waveguide apparatus further comprises a further guided-wave transition, the embodiment of Fig. 20A of Montoya teaches wherein the waveguide apparatus further comprises a further guided-wave transition (Fig. 20A- a reciprocal photonic lantern 2052). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include a further guided wave transition, as seen in the teachings above of the embodiment of Fig. 20a of Montoya. It would have been advantageous to make the combination in order to handle high power produced at the output of the fiber ([0325] of Montoya).
Regarding claim 25, modified Montoya teaches the claimed invention as discussed above concerning claim 24, and Montoya further discloses wherein at least one of: 
a) the desired light pattern comprises a spot of light positioned at a distal surface of the waveguide apparatus (the examiner deems (a) as an optional limitation due to the recitation of “at least one of” and therefore not required by the system of Montoya), 
b) the desired light pattern comprises a spot of light positioned within the target region (see [0255] - …a moving spot effectively looks like a pulse of light from a target's point of view. Using a suitable detector array, the target can be imaged); or 
c) each of the different light patterns comprises a spot of light at a different respective position, such as to scan the spot of light across the target region (the examiner deems (c) as an optional limitation due to the recitation of “at least one of” and therefore not required by the system of Montoya).
Regarding claim 36, Montoya discloses a system comprising: 
a waveguide apparatus (Fig. 9A) comprising a plurality of input waveguides (Fig. 9A- single-mode optical fiber 712), a multimode waveguide (Fig. 9A- multimode fiber portion 714), and a guided-wave transition coupling the plurality of input waveguides to the multimode waveguide (Fig. 9A- photonic lantern 752), wherein each of the input waveguides is a single mode waveguide (Fig. 9A - single-mode optical fiber 712); 
at least one light source (Fig. 9A-seed laser 976), 
and although the embodiment of Fig. 9A Montoya does not expressly teach thereby generating a plurality of different desired light patterns in turn at an output of the waveguide apparatus, the embodiment of Fig. 8E of Montoya teaches generating a plurality of different desired light patterns at an output of the waveguide apparatus ([0169]; Fig. 8E - orthogonal beams 870).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Montoya to include the output of a plurality of different desired light patterns, as seen in the teachings above of the embodiment of Fig. 8E of Montoya.  It would have been advantageous to make the combination in order to produce three orthogonal beams with different modes on the output side ([0169] of Montoya).
Montoya does not expressly teach
	wherein a length of the multimode waveguide is much shorter than a length of the waveguide apparatus, and
	wherein each of the input waveguides is polarization maintaining;
	at least one light source configured to excite the input waveguides with a plurality of different sets of at least one of selected amplitudes or selected phases in turn, 
wherein the waveguide apparatus is configured to direct each of the plurality of different desired light patterns to a target region; and 
at least one detector configured to detect light transmitted, reflected or emitted from the target region in response to each of the different desired light patterns, and to output signals representing the detected light,
However, in the same field of endeavor of biomedical imaging, Cizmar teaches in Fig. 4 of a system comprising: 
	a waveguide apparatus (Fig. 4) comprising a plurality of input waveguides (Fig. 5a – input field), a multimode waveguide (Fig. 4 – MF), 
	at least one light source configured to excite the input waveguides with a plurality of different sets of at least one of selected amplitudes or selected phases in turn (Fig. 2 & Fig. 4 – laser), thereby generating a plurality of different desired light patterns in turn at an output of the waveguide apparatus (Fig. 5);
	wherein the waveguide apparatus is configured to direct each of the plurality of different desired light patterns to a target region (Fig. 4 - sample); and
	at least one detector configured to detect light transmitted, reflected or emitted from the target region in response to each of the different light patterns, and to output signals representing the detected light (Fig. 4- CCD).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Montoya to include the light source, target region, and detector, as seen in the teachings above of Cizmar. It would have been advantageous to make the combination in order to implement an image guiding system based on light propagation (page 7 of Cizmar).
Additionally, in the same field of endeavor of biomedical imaging, Rigneault teaches in Fig. 3D of an analogous system comprising:
	 waveguide apparatus (Fig. 3D) comprising a plurality of input waveguides (Fig. 3D- single-mode fibre bundle 40), a multimode waveguide (Fig. 3D- multimode fibre section 50), and a guided-wave transition coupling the plurality of input waveguides to the multimode waveguide (Fig. 3D- common cladding 53), wherein a length of the multimode waveguide is much shorter than a length of the waveguide apparatus ([0072]- Conversely, the multimode optical fibre section is advantageously selected as short as possible and has for example a length of between 0.1 mm and 20 mm, advantageously of between 0.1 mm and 10 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Montoya, as modified by Cizmar, to have a length of the multimode waveguide much shorter than a length of the waveguide apparatus, as taught by Rigneault. It would have been advantageous to make the combination in order to be ultra-rigid and long enough to enable jamming of the higher diffraction orders at the output of the single-mode optical fibre bundle ([0022] of Rigneault).
Additionally, Dogariu teaches of a waveguide apparatus wherein each of the input waveguides is a single mode waveguide, and wherein each of the input waveguides is polarization maintaining (see [0087] -Optical fibers or optical fiber cable which may used in the present invention include … polarization maintaining single mode fibers…. [0075]- the sensor of the present invention may be configured in a housing as illustrated in FIG. 25 and FIG. 26 for use as an endoscope, catheter, or as a borescope to characterize materials residing on exposed and open surfaces and on closed surfaces such as but not limited to conduits, cavities, and bores in various biological and industrial applications).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Montoya, as modified by Cizmar and Rigneault to incorporate a single mode polarization maintaining waveguide, as taught by Dogariu.  It would have been advantageous to make the combination in order to propagate and collect a single transverse spatial mode optical light which can be focused to its minimum spot size (the diffraction limit) for a desired application and to provide for a better signal to noise ratio ([0087] of Dogariu).
Regarding claim 38, Montoya discloses a method ([0007]- methods, as disclosed herein) comprising: 
by at least one light source (Fig. 9A-seed laser 976), exciting in turn each of a plurality of input waveguides of a waveguide apparatus, or a plurality of combinations of the input waveguides, or individually each of the input waveguides, or exciting the input waveguides with a plurality of different sets of at least one of selected amplitudes or selected phases in turn ([0169]- Similarly, on the left side of FIG. 8E, sending in a single fiber 868 to the input to the photonic lantern 752 results in three orthogonal beams 870 with different modes on the output side; The Examiner notes Montoya teach exciting individually each of the input waveguides), wherein the waveguide apparatus comprises the plurality of input waveguides (Fig. 9A- single-mode optical fiber 712), a multimode waveguide (Fig. 9A- multimode fiber portion 714), and a guided- wave transition coupling the plurality of input waveguides to the multimode waveguide (Fig. 9A- photonic lantern 752);  and although the embodiment of Fig. 9A Montoya does not expressly teach thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus, the embodiment of Fig. 8E of Montoya does teach thereby generating a plurality of different light patterns in turn at an output of the waveguide apparatus ([0169] - Similarly, on the left side of FIG. 8E, sending in a single fiber 868 to the input to the photonic lantern 752 results in three orthogonal beams 870 with different modes on the output side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Montoya to include generating a plurality of different light patterns in turn at an output of the waveguide apparatus, as seen in the teachings above of the embodiment of Fig. 8E of Montoya.  It would have been advantageous to make the combination in order to produce three orthogonal beams with different modes on the output side ([0169] of Montoya).
Montoya does not expressly teach 
	wherein a length of the multimode waveguide is much shorter than a length of the waveguide apparatus, and wherein each of the input waveguides is a single mode waveguide, and wherein each of the input waveguides is polarization maintaining;
	directing by the waveguide apparatus each of the plurality of different light patterns to a target region; 
detecting by at least one detector light transmitted, reflected or emitted from the target region in response to each of the different light patterns; and 
outputting by the detector signals representing the detected light.
However, in the same field of endeavor of biomedical imaging, Cizmar teaches of an analogous method comprising:	
	directing by the waveguide apparatus each of the light patterns to a target region (Fig. 4- sample); 
detecting by at least one detector light transmitted, reflected or emitted from the target region in response to each of the different light patterns (Fig. 4- CCD); and 
outputting by the detector signals representing the detected light (Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Montoya to include directing by the waveguide apparatus each of the light patterns to a target region, detecting by at least one detector light transmitted, reflected or emitted from the target region in response to each of the different light patterns, and outputting by the detector signals representing the detected light, as seen above in the teachings of Cizmar. It would have been advantageous to make the combination in order to implement an image guiding system based on light propagation (page 7 of Cizmar).
Additionally, in the same field of endeavor of biomedical imaging, Rigneault teaches of an analogous method comprising:
	wherein the waveguide apparatus comprises the plurality of input waveguides of a (Fig. 3D- single-mode fibre bundle 40), a multimode waveguide (Fig. 3D- multimode fibre section 50), and a guided-wave transition coupling the plurality of input waveguides to the multimode waveguide 9Fig. 3D- common cladding 53), wherein a length of the multimode waveguide is much shorter than a length of the waveguide apparatus ([0072]- Conversely, the multimode optical fibre section is advantageously selected as short as possible and has for example a length of between 0.1 mm and 20 mm, advantageously of between 0.1 mm and 10 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Montoya, as modified by Cizmar, to have a length of the multimode waveguide much shorter than a length of the waveguide apparatus, as taught by Rigneault. It would have been advantageous to make the combination in order to be ultra-rigid and long enough to enable jamming of the higher diffraction orders at the output of the single-mode optical fibre bundle ([0022] of Rigneault).
Additionally, Dogariu teaches of a waveguide apparatus including a method wherein each of the input waveguides is a single mode waveguide, and wherein each of the input waveguides is polarization maintaining (see [0087] -Optical fibers or optical fiber cable which may used in the present invention include … polarization maintaining single mode fibers…. [0075]- the sensor of the present invention may be configured in a housing as illustrated in FIG. 25 and FIG. 26 for use as an endoscope, catheter, or as a borescope to characterize materials residing on exposed and open surfaces and on closed surfaces such as but not limited to conduits, cavities, and bores in various biological and industrial applications).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Montoya, as modified by Cizmar and Rigneault, to incorporate a single mode polarization maintaining waveguide, as taught by Dogariu. It would have been advantageous to make the combination in order to propagate and collect a single transverse spatial mode optical light which can be focused to its minimum spot size (the diffraction limit) for a desired application and to provide for a better signal to noise ratio ([0087] of Dogariu).
Regarding claim 39, modified Montoya teaches the system according to claim 1, but neither Montoya nor Cizmar nor Dogariu expressly teach wherein a length of the multimode waveguide and the guided-wave transition is much shorter than a length of the waveguide apparatus.
However, in the same field of endeavor of biomedical imaging, Rigneault teaches in Fig. 3D of an analogous system wherein a length of the multimode waveguide and the guided-wave transition is much shorter than a length of the waveguide apparatus (Fig. 3D- multimode fibre section 50 & common cladding 53; [0072]- Conversely, the multimode optical fibre section is advantageously selected as short as possible and has for example a length of between 0.1 mm and 20 mm, advantageously of between 0.1 mm and 10 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Montoya, as modified by Cizmar & Dogariu, to have a length of the multimode waveguide and the guided-wave transition much shorter than a length of the waveguide apparatus, as taught by Rigneault. It would have been advantageous to make the combination in order to be ultra-rigid and long enough to enable jamming of the higher diffraction orders at the output of the single-mode optical fibre bundle ([0022] of Rigneault).
Regarding claim 40, modified Montoya teaches the system according to claim 1, but neither Montoya nor Rigneault expressly teach wherein the waveguide apparatus is an endoscopic waveguide apparatus, and wherein the target region is at a distal end of the waveguide apparatus and the detector is configured to detect light reflected or emitted from the target region and transmitted to a proximal end of the waveguide apparatus.
However, in the same field of endeavor of biomedical imaging, Cizmar teaches of an analogous system wherein the waveguide apparatus is an endoscopic waveguide apparatus (page 7 - The spectrum of applications is very broad, with particular importance for fibre-based ‘lensless’ microscopes and minimally invasive rigid endoscopes), and wherein the target region is at a distal end of the waveguide apparatus (Fig. 4 – sample) and the detector is configured to detect light reflected or emitted from the target region and transmitted to a proximal end of the waveguide apparatus (Fig. 4 – CCD).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Montoya to include endoscopic waveguide apparatus having the target region at a distal end and a detector, as taught by Cizmar. It would have been advantageous to make the combination in order to implement an image guiding system based on light propagation (page 7 of Cizmar).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and U.S. Publication No. 2021/0018744 to Rigneault et al. (hereinafter “Rigneault”), and U.S. Publication No. 2005/0190372 to Dogariu, and in further view of “Ghost imaging: from quantum to classical to computational” to Erkmen et al. (hereinafter “Erkmen”).
Regarding claim 17, modified Montoya teaches the claimed invention as discussed above concerning claim 2, but neither Montoya nor Cizmar nor Rigneault nor Dogariu expressly teach wherein at least one of: 
a) the processing of the signals from the at least one detector to obtain an image of the target region comprises, for each of the different light patterns, combining an image of that light pattern with the signal obtained from the at least one detector for that light pattern; or 
b) the processing of the signals from the at least one detector to obtain an image of the target region comprises ghost imaging. 
However, in the same field of endeavor of biomedical imaging, Erkmen teaches of an analogous system including b) the processing of the signals from the at least one detector to obtain an image of the target region comprises ghost imaging (page 405- Ghost-imaging experiments correlate the outputs from two photodetectors: a high-spatial-resolution (scanning pinhole or CCD array) detector that measures a field that has not interacted with the object to be imaged, and a bucket (singlepixel) detector that collects a field that has interacted with the object). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to utilize ghost image processing, as seen above in the teachings of Erkmen. It would have been advantageous to make the combination to observe the correlation between the photocurrents obtained from illumination of photodetectors by optical beams (Page 407 of Erkmen).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and U.S. Publication No. 2021/0018744 to Rigneault et al. (hereinafter “Rigneault”) and U.S. Publication No. 2005/0190372 to Dogariu, and in further view of U.S. Publication No. 2008/0315119 to Blackmore et al. (hereinafter “Blackmore”).
Regarding claim 19, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but neither Montoya nor Cizmar nor Rigneault nor Dogariu expressly teach wherein at least one of: 
a) the image comprises a total internal reflection fluorescence (TIRF) image; or 
b) the image comprises a depth tomography image (the examiner deems (b) as an optional limitation due to the recitation of “at least one of” and therefore not required by the system of Montoya)
However, in the same field of endeavor of biomedical imaging, Blackmore teaches of an analogous system wherein
a) the image comprises a total internal reflection fluorescence (TIRF) image ([0054] - The present invention may enable combination of imaging, measurement of one or more characteristics in the images collected; [0160]- A total internal reflection (TIRF) principle may be employed in which the excitation light source is directed to be internally reflected at the sample-sample carrier surface). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include the image comprises a TIRF image, as seen above in the teachings of Blackmore. It would have been advantageous to make the combination to excite only parts of the sample close to the surface (0160 of Blackmore).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and U.S. Publication No. 2021/0018744 to Rigneault et al. (hereinafter “Rigneault”) and U.S. Publication No. 2005/0190372 to Dogariu, and in further view of U.S. Publication No. 2013/0237976 to Temelkuran et al. (hereinafter “Temelkuran”).
Regarding claim 22, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but neither Montoya nor Cizmar nor Rigneault nor Dogariu expressly teach wherein the further guided-wave transition is controllably deformable.
However, in the same field of endeavor of biomedical imaging, Temelkuran teaches of an analogous system wherein the further waveguide is controllably deformable ([0008] - The endoscope can include an actuator mechanically coupled to the flexible conduit configured to bend a portion of the flexible conduit thereby allowing the operator to vary the orientation of the output end).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the further guided-wave transition of modified Montoya to include it being controllably deformable, as seen above in the teaching of Temelkuran. It would have been advantageous to make the combination to bend the flexible conduit within a bend plane ([0008] of Temelkuran).
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and U.S. Publication No. 2021/0018744 to Rigneault et al. (hereinafter “Rigneault”) and U.S. Publication No. 2005/0190372 to Dogariu, and in further view of JP-2011232674-A to Takahashi.
Regarding claim 23, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but neither Montoya nor Cizmar nor Rigneault nor Dogariu expressly teach wherein the at least one light source is configured to excite each of the input waveguides with a plurality of different wavelengths, thereby producing a plurality of light patterns for each of the input waveguides.  
However, in the same field of endeavor of biomedical imaging, Takahashi teaches of an analogous system including wherein the at least one light source is configured to excite each of the input waveguides (Fig. 7- Light emitting element 22a, 22b, 22c) with a plurality of different wavelengths ([Page 6] - light of different wavelengths), thereby producing a plurality of light patterns for each of the input waveguides ([page 1-2] - An optical waveguide comprising a core that multiplexes light having two or more different wavelengths).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include at least one light source is configured to excite each of the input waveguides with a plurality of different wavelengths, as seen above in the teachings of Takahashi. It would have been advantageous to make the combination to provide an optical waveguide capable of obtaining multiplexed light having a uniform distribution ([Page 1] of Takahashi).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and U.S. Publication No. 2021/0018744 to Rigneault et al. (hereinafter “Rigneault”) and U.S. Publication No. 2005/0190372 to Dogariu, and in further view of U.S. Publication No. 2006/0079762 to Norris et al. (hereinafter “Norris”).
Regarding claim 24, modified Montoya teaches the claimed invention as discussed above concerning claim 1, and Montoya further discloses wherein exciting each combination comprises exciting at least some of the plurality of input waveguides simultaneously using at least one of selected amplitudes or selected phases to produce a desired light pattern at the output of the waveguide apparatus (Fig. 9a- phase modulators 926), but neither Montoya nor Cizmar nor Rigneault nor Dogariu expressly teach wherein the at least one light source is configured to excite in turn each of a plurality of combinations of the input waveguides.
However, in the same field of endeavor of biomedical imaging, Norris teaches of an analogous system wherein the at least one light source is configured to excite in turn each of a plurality of combinations of the input waveguides (Fig. 30, see [0066 and 0166] - an optical switch is used to sequentially direct different beams from different light sources).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include at least one light source is configured to excite in turn each of a plurality of combinations of the input waveguides, as seen in the teachings of Norris. It would have been advantageous to make the combination in order to sequentially direct different beams from different light sources into a common waveguide or optical path ([0066] of Norris).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and U.S. Publication No. 2021/0018744 to Rigneault et al. (hereinafter “Rigneault”) and U.S. Publication No. 2005/0190372 to Dogariu, and in further view of US-20090021739-A1 to Tsujita et al. (hereinafter “Tsujita”).
Regarding claim 28, modified Montoya, as modified by Norris, teaches the claimed invention as discussed above concerning claim 24, but neither Montoya nor Rigneault nor Dogariu expressly teach wherein at least one of: 
a) the system is further configured to perform a calibration process to obtain calibration data, wherein the at least one of the selected amplitudes or the selected phases are based on the calibration data (the examiner deems (a) as an optional limitation due to the recitation of “at least one of” and therefore not required by the system of Montoya); 
b) the system further comprises a partially reflecting element configured to partially reflect the light patterns, and a detector configured to receive the reflected part of the light patterns and to output signals representing the reflected part of the light patterns; or 
c) the processor is configured to determine the at least one of the selected amplitudes or the selected phases are based on the signals representing the reflected part of the light patterns (the examiner deems (c) as an optional limitation due to the recitation of “at least one of” and therefore not required by the system of Montoya).  
However, in the same field of endeavor of biomedical imaging, Cizmar teaches of an analogous system wherein 
b) the system further comprises an element configured to partially reflect the light patterns (Fig. 4- dichroic mirror DM1), and a detector configured to receive the reflected part of the light patterns and to output signals representing the reflected part of the light patterns (Fig. 4- photomultiplier PMT; page 5- Fluorescence emission light from illuminated objects is collected by the fibre, separated from the excitation pathway using a dichroic mirror DM1 and detected by photomultiplier PMT).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya, as modified by Norris, to include the partially reflecting element and detector, as seen above in the teachings of Cizmar. It would have been advantageous to make the combination in order to implement an image guiding system based on light propagation (page 7 of Cizmar).
Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and U.S. Publication No. 2021/0018744 to Rigneault et al. (hereinafter “Rigneault”) and U.S. Publication No. 2005/0190372 to Dogariu, and in further view of U.S. Publication No. 2002/0062082 to Ohara and U.S. Publication No. 2006/0079762 to Norris et al. (hereinafter “Norris”).
Regarding claim 9, modified Montoya teaches the claimed invention as discussed above concerning claim 1, but neither Montoya nor Cizmar nor Rigneault nor Dogariu expressly teach wherein the at least one light source is configured to excite in turn individual modes of the input waveguides.
However, in the same field of endeavor of biomedical imaging, Norris teaches of an analogous system wherein the at least one light source is configured to excite in turn individual modes of the input waveguides (Fig. 30, see [0166]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya, as modified by Ohara, to include exciting in turn waveguides with different frequencies, as seen above in the teachings of Norris. It would have been advantageous to make the combination in order to direct light beams at different wavelength bands to the sample ([0166] of Norris).
Regarding claim 31, modified Montoya teaches the system according to claim 1, and although Montoya discloses a plurality of input waveguides (Fig. 9A) the exciting of each of the pairs comprising exciting a first input waveguide and exciting a second input waveguide (Fig. 9A), but neither Montoya nor Cizmar nor Rigneault nor Dogariu expressly teach wherein exciting in turn each of a plurality of combinations of the input waveguides comprises exciting in turn each of a plurality of pairs of input waveguides, the exciting of each of the pairs comprising exciting a first input waveguide of the pair with light of a first frequency, and exciting a second input waveguide of the pair with light of a second frequency.
However, in the same field of endeavor of biomedical imaging, Ohara teaches of an analogous system including exciting a pair of input waveguides ([0044] - A pair of fiber-optic bundles (herein not shown) are provided…light radiated passes through the fiber-optic bundles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of input waveguides of modified Montoya to include a plurality of pairs of waveguides, as seen above in the teachings of Ohara. It would have been advantageous to make the combination to illuminate an observed object by the light emitted from the fiber optic bundles ([0044] of Ohara).
Additionally, in the same field of endeavor of biomedical imaging, Norris teaches of an analogous system including exciting in turn each of the input waveguides, the exciting comprising exciting a waveguide with light of a first frequency, and exciting a waveguide with light of a second frequency (Fig. 30, see [0166]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya, as modified by Ohara, to include exciting in turn waveguides with different frequencies, as seen above in the teachings of Norris. It would have been advantageous to make the combination in order to direct light beams at different wavelength bands to the sample ([0166] of Norris).
The modified system of modified Montoya in view of Ohara and Norris will hereinafter be referred to as modified Montoya.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and U.S. Publication No. 2021/0018744 to Rigneault et al. (hereinafter “Rigneault”) and U.S. Publication No. 2005/0190372 to Dogariu, and in further view of U.S. Publication No. 2002/0062082 to Ohara and U.S. Publication No. 2006/0079762 to Norris et al. (hereinafter “Norris”) and U.S. Publication No. 2010/0309477 to Yun et al. (hereinafter “Yun”).
Regarding claim 32, modified Montoya teaches the system according to claim 31, but neither Montoya nor Cizmar nor Rigneault nor Ohara nor Dogariu expressly teach, wherein at least one of: 
a) the resource is configured to process the signals from the at least one detector to obtain for each pair of the plurality of pairs of waveguides at least one beat frequency (the examiner deems (a) as an optional limitation due to the recitation of “at least one of” and therefore not required by the system of Montoya); or 
b) the input waveguides are excited with a plurality of different frequencies, thereby obtaining a plurality of different beat frequencies.
However, in the same field of endeavor of biomedical imaging, Norris teaches of an analogous system wherein (b) the input waveguides are excited with a plurality of different frequencies (Fig. 30, see [0066 and 0166] - an optical switch is used to sequentially direct different beams from different light sources).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to the input waveguides excited with a plurality of different frequencies, as seen in the teachings of Norris. It would have been advantageous to make the combination in order to sequentially direct different beams from different light sources into a common waveguide or optical path ([0066 and 0166] of Norris).
Additionally, in the same field of endeavor of biomedical imaging, Yun teaches of an analogous system wherein the input waveguides are excited with a plurality of different frequencies, thereby obtaining a plurality of different beat frequencies ([0083] - the beat signal 94 can be generated having a beat frequency f which corresponds to the difference in the center frequency of the lights, 96 and 98).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include a plurality of different beat frequencies, as seen in the teachings above of Yun.  It would have been advantageous to make the combination to perform cross-sectional imaging of a biological or other sample ([0003] of Yun).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0299900 to Montoya et al. (hereinafter Montoya) in view of “Exploiting multimode waveguides for pure fibre-based imaging” by Cizmar et al. (hereinafter “Cizmar”) and US 20210018744 A1 to Rigneault et al. (hereinafter “Rigneault”) and U.S. Publication No. 2005/0190372 to Dogariu, and in further view of JP-2011232674-A to Takahashi and U.S. Publication No. 2010/0309477 to Yun et al. (hereinafter “Yun”).
Regarding claim 37, modified Montoya teaches the system according to claim 1, but neither Montoya nor Rigneault nor Dogariu expressly teach, 
wherein exciting each combination of the input waveguides comprises exciting a respective first one of the input waveguides with a first frequency of light and exciting a respective second one of the input waveguides with a second frequency of light, and 
wherein the system further comprises a processor configured to process the signals from the at least one detector to obtain a beat frequency for each of the combinations.
However, in the same field of endeavor of biomedical imaging, Takahashi teaches of an analogous system wherein exciting each combination of the input waveguides comprises exciting a respective first one of the input waveguides with a first frequency of light and exciting a respective second one of the input waveguides with a second frequency of light (Fig. 7; ([Page 6] - light of different wavelengths); ([page 1-2] - An optical waveguide comprising a core that multiplexes light having two or more different wavelengths).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include at least one light source is configured to excite each of the input waveguides with a plurality of different wavelengths, as seen above in the teachings of Takahashi. It would have been advantageous to make the combination to provide an optical waveguide capable of obtaining multiplexed light having a uniform distribution ([Page 1] of Takahashi).
Additionally, in the same field of endeavor of biomedical imaging, Cizmar teaches of an analogous system wherein the system further comprises a processor configured to process the signals (page 4 - controlling computer) from the at least one detector (Fig. 4 - CCD).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include a processor configured to process the signals from the at least one detector, as seen in the teachings above of Cizmar. It would have been advantageous to make the combination in order to implement an image guiding system based on light propagation (page 7 of Cizmar).
Additionally, in the same field of endeavor of biomedical imaging, Yun teaches of an analogous system including a beat frequency for each of the combinations ([0083] - the beat signal 94 can be generated having a beat frequency f which corresponds to the difference in the center frequency of the lights, 96 and 98).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Montoya to include a beat frequency for each of the combinations, as seen in the teachings above of Yun.  It would have been advantageous to make the combination to perform cross-sectional imaging of a biological or other sample ([0003] of Yun).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795